DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/932409 filed on June 17, 2020 in which Claims 1-15 are presented for examination.

Status of Claims
Claims 1-15 are pending, of which claims 1-15 are rejected under 103.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on October 6, 2020 was filed after the mailing date of the Application on June 17, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The information disclosure statement (IDS) submitted on October 21, 2020 was filed after the mailing date of the Application on June 17, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


The claimed invention is directed to non-statutory subject matter.  

As per claim(s) 15, they are rejected because applicant has provided evidence that applicant intends the term "computer program product” to include non-statutory matter.  Applicant describes a computer readable medium as including a means to communicate (see paragraph 9).  As such, the claim is drawn to a form of energy. Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the statistical model" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the statistical model" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the network" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the network" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the statistical model" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the statistical model" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 3, 4, 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US Patent Application 2016/0328351) in view of Benson (US Patent Application 2018/0024538).

Claim 1, Vogt teaches a method for diagnosing a fieldbus type network (View Vogt ¶ 14, 15, 23; fieldbus diagnostic device), comprising: measuring, using a signal measuring device such as an oscilloscope, a bus signal of the fieldbus type network (View Vogt ¶ 17, 18, 24, 25, 81; oscilloscope); providing the measured bus signal to a computer system (View Vogt ¶ 4, 15, 66; measure bus voltage); and outputting the diagnosis based on the output of the comparison and/or the output of the statistical model (View Vogt ¶ 29, 179; diagnostic device data report).

Vogt does not explicitly teach generating, by the computer system, a diagnosis by performing the following steps: comparing, by the computer system, the measured bus signal with signals in a database of bus signals and corresponding diagnoses; and/or feeding, by the computer system, the measured bus signal to a trained statistical model trained to diagnose the fieldbus type network

However, Benson teaches generating, by the computer system, a diagnosis by performing the following steps: comparing, by the computer system, the measured bus signal with signals in a database of bus signals and corresponding diagnoses; and/or feeding, by the computer system, the measured bus signal to a trained statistical model (View Benson ¶ 134; bus signals compared).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Vogt with t generating, by the computer system, a diagnosis by performing the following steps: comparing, by the computer system, the measured bus signal with signals in a database of bus signals and corresponding diagnoses; and/or feeding, by the computer system, the measured bus signal to a trained statistical model trained to diagnose the fieldbus type network since it is known in the art bus signals can be compared (View Benson ¶ 134).  Such modification would have allowed an error to be diagnosed in a fieldbus network by comparing the measured bus signals.

Claim 12 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 15 is the computer program product corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Vogt further teaches a step of feeding an input signal to the fieldbus type network, wherein the measured bus signal is a response signal responding to the fed input signal (View Vogt ¶ 83; input interface).

(View Vogt ¶ 17, 29; provide diagnostic information; pass/fail); and if the diagnosis is correct, adding the diagnosis and measured bus signal to the database of earlier measured bus signals and corresponding diagnoses (View Vogt ¶ 17, 29, 179; report stored in memory); and/or updating the trained statistical model using the diagnosis and measured bus signal (View Vogt ¶ 17, 29; provide diagnostic information; pass/fail).


Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  Vogt further teaches the measured bus signal provided to the computer system has a wave format (View Vogt ¶ 17; waveform).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  Vogt further teaches a step of connecting the signal measuring device to the network, prior to the step of measuring the bus signal, the method further comprising a step of disconnecting the signal measuring device from the network (View Vogt ¶ 18, 21; connections). 

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 1.  Vogt further teaches the output diagnosis includes identification of a fault (View Vogt ¶ 17, 29; provide diagnostic information; pass/fail).




Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US Patent Application 2016/0328351) in view of Benson (US Patent Application 2018/0024538) and further in view of Muller (US Patent Application 2011/0145180).


Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Vogt does not explicitly teach the statistical model comprises a neural network.

However, Muller teaches the statistical model comprises a neural network (View Muller ¶ 16; neural network).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Vogt with the statistical model comprises a neural network since it is known in the art that a neural network can be used to analyze data (View Muller ¶ 16).  Such modification would have allowed an error to be diagnosed in a fieldbus network.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US Patent Application 2016/0328351) in view of Benson (US Patent Application 2018/0024538) and further in view of Huck (US Patent Application 2009/0138104).


(View Vogt ¶ 29, 100; report).

Vogt does not explicitly teach wherein the diagnosis file characterizes whether the signal of the fieldbus type network is affected by a disturbance of the fieldbus type network; and the diagnosis file further comprises a most likely cause of the disturbance, if the signal of the fieldbus type network is affected by the disturbance of the fieldbus type network.

However, Huck teaches wherein the diagnosis file characterizes whether the signal of the fieldbus type network is affected by a disturbance of the fieldbus type network (View Huck ¶ 6; disturbance); and the diagnosis file further comprises a most likely cause of the disturbance, if the signal of the fieldbus type network is affected by the disturbance of the fieldbus type network (View Huck ¶ 6; typical disturbance causes).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Vogt with wherein the diagnosis file characterizes whether the signal of the fieldbus type network is affected by a disturbance of the fieldbus type network; and the diagnosis file further comprises a most likely cause of the disturbance, if the signal of the fieldbus type network is affected by the disturbance of the fieldbus type network since it is known in the art that a disturbance can be detected (View Huck ¶ 6).  Such modification would have allowed a disturbance to be diagnosed in a fieldbus network.

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Vogt does not explicitly teach the most likely cause of the disturbance is one of the following: a too long cable, an extra termination, electromagnetic compatibility (EMC), a missing termination, a short circuit with a shield, and/or an unpowered termination or another cause.

However, Huck teaches the most likely cause of the disturbance is one of the following: a too long cable, an extra termination, electromagnetic compatibility (EMC), a missing termination, a short circuit with a shield, and/or an unpowered termination or another cause (View Huck ¶ 6; short circuit).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Vogt with the most likely cause of the disturbance is one of the following: a too long cable, an extra termination, electromagnetic compatibility (EMC), a missing termination, a short circuit with a shield, and/or an unpowered termination or another cause since it is known in the art that a short circuit can be detected (View Huck ¶ 6).  Such modification would have allowed a short circuit to be diagnosed in a fieldbus network.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US Patent Application 2016/0328351) in view of Benson (US Patent Application .

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 5.  Vogt does not explicitly teach the diagnosis file further comprises a confidence level for each member of a group of possible causes, that may have caused the disturbance of the fieldbus type network, wherein the group of possible causes preferably includes: a too long cable, an extra termination, electromagnetic compatibility (EMC), a missing termination, a short circuit with a shield, an unpowered termination and/or another cause.

However, Ausserlechner teaches the diagnosis file further comprises a confidence level for each member of a group of possible causes, that may have caused the disturbance of the fieldbus type network, wherein the group of possible causes preferably includes: a too long cable, an extra termination, electromagnetic compatibility (EMC), a missing termination, a short circuit with a shield, an unpowered termination and/or another cause (View Ausserlechner ¶ 70; confidence level).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Vogt with the diagnosis file further comprises a confidence level for each member of a group of possible causes, that may have caused the disturbance of the fieldbus type network, wherein the group of possible causes preferably includes: a too long cable, an extra termination, electromagnetic compatibility (EMC), a missing (View Ausserlechner ¶ 70).  Such modification would have allowed a confidence level to be determined for the failure in a fieldbus network.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US Patent Application 2016/0328351) in view of Benson (US Patent Application 2018/0024538) and further in view of Bouse (US Patent Application 2009/0265583).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Vogt does not explicitly teach the fieldbus type network is an RS-485 type network or another field bus type network having communication signals and power signals.

However, Bouse teaches the fieldbus type network is an RS-485 type network or another field bus type network having communication signals and power signals (View Bouse ¶ 7; RS-485).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Vogt with the fieldbus type network is an RS-485 type network or another field bus type network having communication signals and power signals since it is known in the art that an RS-485 network can be used (View Bouse ¶ 7).  Such .


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US Patent Application 2016/0328351) in view of Benson (US Patent Application 2018/0024538) and further in view of Larsson (US Patent Application 2004/0133289).


Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 12.  Vogt does not explicitly teach the computer system includes a database of bus signals and corresponding diagnoses.

However, Larsson teaches the computer system includes a database of bus signals and corresponding diagnoses (View Larsson ¶ 61; database).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Vogt with the computer system includes a database of bus signals and corresponding diagnoses since it is known in the art that database signals can be stored (View Larsson ¶ 61).  Such modification would have allowed a diagnostic signal to be stored for a fieldbus network.



However, Larsson teaches the computer system is a server at a remote location having Internet connectivity, or wherein the computer system is a handheld electronic device (View Larsson ¶ 61; wireless communication).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Vogt with t the computer system is a server at a remote location having Internet connectivity, or wherein the computer system is a handheld electronic device since it is known in the art that a computer system can be wireless (View Larsson ¶ 61).  Such modification would have allowed a computer system to received diagnostic signals remotely.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Esposito (US Patent Application 2018/0285303) teaches diagnostic devices employed in Profibus networks.

-Christensen (US Patent Application 2002/0194547) teaches diagnoses of fieldbus system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114